Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 2/2/22 has been considered by the examiner.
Claim Objections
Claim 27 is objected to because of the following informalities:  In the preamble, it appears that the term “at” is missing before the limitation “a network relay user equipment (UE)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 15, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the claims 2, 15, 28, and 30, the limitation “UE capability information” is recited.  However, it is not clear which UE the “capability information” refers to.  For example, in claim 2, a “remote UE”, “client UEs”, and a “network relay UE” are all recited, but the limitation “UE capability information” is not associated with any particular one of these UEs.  
Dependent claims 3-5 fall with claim 2.
	In addition, in claim 4, the limitation “based at least in part on the determining and indicates that the remote UE can serve as the multi-hop relay” (emphasis added) is confusing since nothing has been previously recited which “indicates that the remote UE can serve as the multi-hop relay.”  
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 13, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norp et al., US 2021/0274422, (“Norp”).
Independent Claims
Regarding independent claim 1, Norp teaches the claim limitations “A method for wireless communications at a network relay user 2equipment (UE) (Fig. 1, mobile device 14), comprising: 
3establishing a communication link with a network (Fig. 1, mobile device establishes a communication link 24 with a base station 19); 
4transmitting, to a remote UE, a relay configuration that authorizes the remote 5UE as a multi-hop relay to provide a connection to the network for one or more client UEs (the “remote UE” reads on mobile device 13, see paragraph no. 0070 which discloses “Like mobile device 14, mobile device 13 also relays data and could itself be considered to be a relay device”; “one or more client UEs” reads on mobile device 12 of Fig. 1; the “relay configuration” reads on the acceptance message accepting the relay request from mobile device 13 as disclosed in paragraph no. 0073, and the acceptance message is transmitted to the mobile device 13 from the mobile/relay device 14 which allows mobile device 13 to relay communications from mobile device 12 to the network via mobile device/relay 14; hence, mobile device 13 serves as a multi-hop relay); 6and 
7providing a network connection service to the one or more client UEs through 8the remote UE according to the relay configuration” (Fig. 1, mobile devices 13 and 14 act as relays for mobile device 12 once mobile device 14 accepts the relay request from mobile device 13, see Fig. 10 and paragraph nos. 0070, 0072; see in particular, paragraph no. 0070 which discloses “Like mobile device 13, mobile devices 11 and 12 also have their data relayed and could be considered to be client devices in the general sense”).
Regarding independent claim 27, this independent claim is a corresponding apparatus claim of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 27, see paragraph no. 0070 and Fig. 1 for a “processor” (processor 1) and a “memory” (memory 9) within a mobile device/UE.
Dependent Claims
Regarding claim 7, see Fig. 1 which teaches that the relay device 14 receives a communication request via link 22 from remote device 13 which in turn receives a communication request from client device 12 via link 21, see paragraph no. 0070.
Regarding claim 8, see paragraph no. 0071.
Regarding claim 9, see Fig. 1, link 24 which carries at least a protocol data unit session, see paragraph no. 0077.
Regarding claim 13, see Fig. 1, link 21 which is a sidelink connection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp in view of Kazmi, US 2013/0040558, (“Kazmi”).
Regarding claims 2 and 28, Norp does not teach but Kazmi teaches “receiving, from the remote UE, a relay configuration request comprising UE 3capability information, wherein transmitting the relay configuration is based at least in part 4on the relay configuration request” as recited in claim 2 and similarly recited in claim 28 (see Fig. 8, step 801 and paragraph no. 0070 which teaches that relay node 510 transmits its relay type capabilities to the second network node 520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp by incorporating the teachings of Kazmi to uniquely identify the type, function, and characteristics of the relay node, as suggested by Kazmi in paragraph no. 0072.
Claim(s) 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp in view of Lee et al., US 2018/0234862, (“Lee”).
Regarding claim 3, Norp does not appear to explicitly teach but Lee teaches “2transmitting, to the network, a relay service code request based at least in part 3on receiving the relay configuration request” (see paragraph no. 0143).  Note that these limitations appear to be implicit in Norp in order for the relay device 14 to function as a relay to the remote device 13, as depicted in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp by incorporating the teachings of Lee to receive from the network the services to be provided by the relay device to other devices via the receipt of a relay service code from the network by the relay device.
Regarding claim 4, Norp further teaches “determining that the remote UE can serve as the multi-hop relay based at least 3in part on authorization information” (relay device 14 determines that remote device 13 can serve as a  multi-hop relay by transmitting the acceptance message, see paragraph no. 0073 and the limitations “wherein transmitting, to the network, the relay service 4code request is further based at least in part on the determining and indicates that the remote 5UE can serve as the multi-hop relay” appear to logically follow from the above modification of Norp in view of Lee since the relay device 14 of Norp would only transmit a relay service code request to the network upon first accepting the remote device 13 as a relay for the client device 12 as shown in Fig. 1 of Norp.  However, assuming arguendo that these limitations do not logically follow, these limitations would, nevertheless, have been obvious to one of ordinary skill in the art to determine what services can be offered by the relay device to the remote device once the remote device is accepted as a relay for other client devices. 
Regarding claim 6, Norp does not teach but Lee teaches “wherein the relay configuration comprises one 2or more of a relay service code, hop information, quality of service information, and network information” (see paragraph no. 0139 which teaches Radio Layer information or “network information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Lee by incorporating the additional teachings of Lee to assist the remote UE in selecting the proper UE-to-Network relay, as suggested by Lee in paragraph no. 0139.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp in view of Folke et al., US 2018/0139694, (“Folke”).
Norp does not teach but Folke teaches “reporting the one or more client UEs to the network based at least in part on 3receiving the communication request” (see paragraph no. 0032 which teaches that a relay device receives a relay request from a remote device and reports the relay request to the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp by incorporating the teachings of Folke to inform the network that a relay request has been received by the relay device in order to receive any additional control/signaling information from the network that may be required for the relay device to communicate with the remote device.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp in view of Xu et al., US 2020/0170075, (“Xu”).
Norp teaches “receiving a service request from the remote UE over a second communication 3link” (see Fig. 1, relay device 14 receives a service request from remote device 13 over link 22) but does not teach “4transmitting, to the remote UE, an acknowledgement in response to the service 5request, wherein the service request comprises an identifier of a client UE.”
Xu teaches “transmitting, to the remote UE, an acknowledgement in response to the service 5request” (see paragraph nos. 0097, 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp by incorporating the teachings of Xu to positively inform the remote device that its relay request has been received by the relay device.
Norp and Xu do not teach “wherein the service request comprises an identifier of a client UE.”  In Norp, the service request to the relay device includes an identifier of the remote device and not the client device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Xu by including an identifier of the client device in the service request transmitted by the remote device in order to inform the relay device about the identity of the client device with which the remote device will be communicating, thereby allowing the relay device to send control information to the remote device for the establishment of the sidelink between the two devices.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Xu as applied to claim 11 above, and further in view of Folke.
Norp and Xu do not teach but Folke teaches “reporting the client UE to the network based at least in part on receiving a 3report request from the remote UE or receiving the service request” (the “receiving the service request” alternative limitation is taught by Folke – see paragraph no. 0032 which teaches that a relay device receives a relay request from a remote device and reports the relay request (“service request”) to the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Xu by incorporating the teachings of Folke to inform the network that a relay request has been received by the relay device in order to receive any additional control/signaling information from the network that may be required for the relay device to communicate with the remote device.
Claim(s) 14, 16, 19-20, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp in view of Bangolae et al., US 2018/0098370, (“Bangolae”).
Independent Claims
Regarding independent claim 14, Norp teaches the claim limitations “A method for wireless communications at a remote user equipment 2(UE) (Fig. 1, remote device 13), comprising: 
3receiving, from a network relay UE, a relay configuration that authorizes the 4remote UE as a multi-hop relay to provide a connection to a network for one or more client 5UEs that are out of coverage of the network (see paragraph no. 0070 which discloses “Like mobile device 14, mobile device 13 also relays data and could itself be considered to be a relay device”; “one or more client UEs” reads on mobile device 12 of Fig. 1; the “relay configuration” reads on the acceptance message accepting the relay request from mobile device 13 as disclosed in paragraph no. 0073, and the acceptance message is transmitted to the mobile device 13 from the mobile/relay device 14 which allows mobile device 13 to relay communications from mobile device 12 to the network via mobile device/relay 14; hence, mobile device 13 serves as a multi-hop relay; see paragraph no. 0008 which teaches that a client device may have no network coverage); Attorney Docket No. PS005.01 (107922.0934)Qualcomm Ref. No. 201663 64 
6and 
8providing a network connection service to the one or more client UEs 9according to the relay configuration” (Fig. 1, mobile devices 13 and 14 act as relays for mobile device 12 once mobile device 14 accepts the relay request from mobile device 13, see Fig. 10 and paragraph nos. 0070, 0072; see in particular, paragraph no. 0070 which discloses “Like mobile device 13, mobile devices 11 and 12 also have their data relayed and could be considered to be client devices in the general sense”).
Norp does not appear to explicitly teach “transmitting a relay discovery message comprising relay information based at 7least in part on receiving the relay configuration” nor the related limitation “based at least in part on the relay discovery message” as recited in claim 14 even though these limitations appear to be implicit, see paragraph nos. 0147, 0149 which disclose a model B ProSe discovery model in which the relay announces its presence.
Bangolae teaches more explicitly “transmitting a relay discovery message comprising relay information based at 7least in part on receiving the relay configuration” (see Fig. 7 which teaches relay UE 720 transmitting a Discovery Message to the Remote UE 710 based on receiving a relay configuration information from the eNodeB 730 and see paragraph nos. 0059 and 0061).  Bangolae also teaches more explicitly the related limitation “based at least in part on the relay discovery message” (see Fig. 7 which teaches one-to-one communication between the relay and remote UEs and the relay UE relaying communications from the remote to the eNodeB 730).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp by incorporating the teachings of Bangolae to broadcast the relay’s availability as a relay device to the surrounding mobile devices, via a discovery message, such that the surrounding mobile devices can connect to the network when they are out of network coverage or the network connection is weak which is well known in the art as evidenced by Bangolae in paragraph no. 0089.
Regarding independent claim 29, this independent claim is a corresponding apparatus claim of the method claim 14 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 14 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 29, see paragraph no. 0070 and Fig. 1 for a “processor” (processor 1) and a “memory” (memory 9) within a mobile device/UE.


Dependent Claims
Regarding claim 16, Norp does not teach but Bangolae teaches “wherein transmitting the relay discovery 2message further comprises: 3transmitting the relay discovery message according to a periodic schedule” (see paragraph no. 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the additional teachings of Bangolae to transmit the discovery message on a periodic basis to increase the reliability of the discovery message, as suggested by Bangolae in paragraph no. 0081.
Regarding claim 19, Norp teaches “receiving a communication request from the one or more client UEs” (see paragraph no. 0071) but not explicitly “based at 3least in part on transmitting the relay discovery message” and further teaches “wherein the communication request 4comprises a service request and an identifier of the one or more client UEs” (see paragraph no. 0071).  The limitation “based at 3least in part on transmitting the relay discovery message” appears to be implicit in Norp, see paragraph nos. 0147, 0149.  Bangolae teaches more explicitly the limitation “based at 3least in part on transmitting the relay discovery message” (see Fig. 7 which shows the relay UE 720 transmitting a discover message to the remote UE 710 and receiving a communication request from the remote UE 710).  It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the additional teachings of Bangolae to announce the relay’s presence to the surrounding mobile devices in order to relay communications from the mobile devices to the network, thereby increasing the reliability of the communications between the mobile devices and the network.
Regarding claim 20, see Norp, Fig. 1, communication links 21, 22 and paragraph no. 0070.
Regarding claim 26, see Norp, Fig. 1, communication link 21.
Claim(s) 15, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Bangolae as applied to claims 14, 29 above, and further in view of Kazmi.
Regarding claims 15 and 30, Norp teaches “transmitting, to the network relay UE, a relay configuration request3, wherein receiving the relay configuration is based at 4least in part on the relay configuration request” (see paragraph nos. 0070, 0073) as recited in claim 15 and similarly recited in claim 30.  Norp does not teach that the relay configuration request includes “UE capability information” as recited in claims 15 and 30. 
Kazmi teaches that a relay node 510 transmits its capability information to another relay node 520 (see Fig. 8, step 801 and paragraph no. 0070 which teaches that relay node 510 transmits its relay type capabilities to the second network node 520).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Kazmi to uniquely identify the type, function, and characteristics of the relay node, as suggested by Kazmi in paragraph no. 0072.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Bangolae as applied to claim 14 above, and further in view of Lee.
Regarding claim 17, Norp and Bangolae do not teach but Lee teaches “wherein transmitting the relay discovery 2message further comprises: 3receiving a discovery query from the one or more client UEs (see paragraph no. 0132 which discloses a discovery solicitation message); and 4transmitting the relay discovery message in response to the discovery query” (see paragraph no. 0132 which discloses a discovery response message transmitted in response to the discovery solicitation message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Lee to use the well known relay discovery Model B protocol in discovering the relays proximate to the mobile devices such that the mobile devices can communicate with the network via the relays, as suggested by Lee in paragraph no. 0131.
Regarding claim 18, Norp and Bangolae do not teach but Lee teaches “wherein the relay information comprises one 2or more of hop information, quality of service information, and network information” (see paragraph no. 0139 which teaches Radio Layer information or “network information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Lee to assist the remote UE in selecting the proper UE-to-Network relay, as suggested by Lee in paragraph no. 0139.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Bangolae as applied to claim 20 above, and further in view of Ahmad et al., US 2020/0107381, (“Ahmad”).
Norp and Bangolae do not teach but Ahmad teaches “receiving security keys from the network relay UE; and establishing a communication link with the one or more client UEs using the security keys” (see paragraph no. 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Ahmad to encrypt the sidelink communications between the relay and client devices in order to protect the privacy of the data communications, thereby improving security.
Claim(s) 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Bangolae as applied to claim 19 above, and further in view of Hampel et al., US 2018/0288823, (“Hampel”).
Norp and Bangolae do no teach but Hampel teaches “allocating an internet protocol address or prefix for the one or more client UEs 3from the internet protocol address or prefix for the remote UE received from the network 4relay UE (see Fig. 4 which teaches the “prefix” alternative limitation; see also paragraph nos. 0105 - 0107 which teach that relay 220-g receives its prefix from its parent relay such as donor 105 and this prefix is allocated to the relay 220-h); and 5establishing a communication link with the one or more client UEs using the 6internet protocol address or prefix for the one or more client UEs” (see Fig. 2 which shows that UE 115-b communicates with relay 220-a (i.e., relay 1 of Fig. 4) via relay 220-b (i.e., relay 2 of Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Hampel to support autonomous formation for backhaul networks, as suggested by Hampel in paragraph no. 0105.
Regarding claim 25, Norp and Bangoloe do not teach but Hampel teaches “relaying communications from the network to the one or more client UEs 3using the internet protocol address or prefix for the one or more client UEs” (see Fig. 2 which shows that UE 115-b communicates with the network 105-b via relay 220-a (i.e., relay 1 of Fig. 4) and relay 220-b (i.e., relay 2 of Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Bangolae, and Hampel by incorporating the additional teachings of Hampel to support autonomous formation for backhaul networks, as suggested by Hampel in paragraph no. 0105, and furthermore to allow the out-of-network coverage UEs to communicate with the network via the autonomous formation of backhaul networks.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp, Bangolae, and Hampel as applied to claim 22 above, and further in view of Xu.
Norp teaches “transmitting the service request to the network relay UE over a second 3communication link” (see Fig. 1, remote device 13 transmits a service request to relay device 14 over link 22) but does not teach “4receiving, from the network relay UE, an acknowledgement in response to the 5service request, wherein the service request comprises the identifier of the one or more client UEs.”
Xu teaches “receiving, from the network relay UE, an acknowledgement in response to the 5service request” (see paragraph nos. 0097, 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Bangolae, and Hampel by incorporating the teachings of Xu to positively inform the remote device that its relay request has been received by the relay device.
Norp, Bangolae, Hampel, and Xu do not teach “wherein the service request comprises the identifier of the one or more client UEs.”  In Norp, the service request to the relay device includes an identifier of the remote device and not the client device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Bangolae, Hampel, and Xu by including an identifier of the client device in the service request transmitted by the remote device in order to inform the relay device about the identity of the client device with which the remote device will be communicating, thereby allowing the relay device to send control information to the remote device for the establishment of the sidelink between the two devices.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations recited in claims 5 and 24, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414